Citation Nr: 0530987	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-32 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 30, 2003, rating decision in that it assigned a 10 
percent rating for memory loss as due to an undiagnosed 
illness.

[The issues of entitlement to service connection for a low 
back disorder and entitlement to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code, after a declaration of 
rehabilitation, are the subjects of separate Board 
Decisions.].


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1983 to February 1990 and again from November 1990 to 
May 1991.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico, which found there was no CUE 
in the April 30, 2003, rating action that assigned a 10 
percent rating for the veteran's memory loss due to an 
undiagnosed illness.


FINDINGS OF FACT

It is not shown that the correct facts as they were known at 
the time of the April 30, 2003, rating decision which 
assigned a 10 percent rating for memory loss as due to an 
undiagnosed illness were not considered or that statutory or 
regulatory provisions extant at that time were incorrectly 
applied. 


CONCLUSION OF LAW

There was no CUE in the April 30, 2003 rating decision's 
assignment of a 10 percent rating for memory loss due to an 
undiagnosed illness, and that decision remains final.  
38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 3.105 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, 
the VCAA does not apply to the CUE claim.  CUE claims are 
based on the evidence of record and law in effect at the time 
of the challenged VA decision, and the notice and duty to 
assist provisions of the VCAA do not apply to such claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

On VA examination in August 1998, the veteran reported a 
history of memory problems.  Testing of the veteran's memory 
revealed the following:

Verbal learning assessed with rate of 
acquisition of five words was average.  
Delayed recall of the list was average. 
Verbal learning of a 15 word list was 
average.  Recall on the fifth trial, a 
measure of rate of learning, was above 
average.  Delayed recall was above 
average to superior.  Delayed recognition 
was average.  Verbal episodic short-term 
recall was mildly impaired and long-term 
recall was average.  Visual short-term 
recall was above average as assessed with 
the Wechsler Memory Scale and superior as 
assessed with immediate recall of the Rey 
Osterrith Complex Figure.  Long-term 
recall was above average to superior.  
Hand-drawn copies of visual material were 
drawn with sufficient accuracy but 
quickly and slightly carelessly, 
suggesting impulsivity.

In the summary, the examiner indicated that the veteran's 
overall level of impairment reached criteria for Minimal 
Neuropsychological Dysfunction.  The examiner stated that the 
veteran's memory appeared to be grossly intact and his 
retention of information was generally above average in a 
structured testing environment free from distractions.  It 
was noted that the veteran's difficulties in dealing with 
competing stimuli and his impaired mental manipulation of 
auditory information may account for his reported memory 
problems in the less structured circumstances of day to day 
life.  

On VA neurological disorders examination in November 1998, 
the examiner found that the veteran's memory was 3/3 in three 
minutes with distraction and again in 5 minutes.  The 
diagnosis was normal examination neurologically.

In a March 1999 statement, a private physician, Dr. L., 
stated that since the veteran's return from the Persian Gulf, 
he had noticed increasing symptoms of memory loss.

In an undated statement, the veteran's wife indicated that 
the veteran had problems with memory and concentration.  She 
noted he forgot his PIN number and had problems at school.  
She stated that he sometimes struggled to find a word and 
seemed distracted, that he had driven through red lights as 
if he had not seen them, and that he complained that it was 
hard to stay focused for long periods of time. 

On VA neuropsychological evaluation in January 2001, the 
veteran noted that he first noticed difficulty with his 
memory while attending school in 1992.   Testing of the 
veteran's memory revealed the following:

Verbal episodic short-term recall was 
average and long-term recall was average.  
Visual short-term recall was above 
average and long term recall was average.  
Verbal learning of a 15-word list was 
above average to superior assessed with 
total recall across five learning trials.  
Recall on the fifth trial, a measure of 
rate of learning, was superior.  
Immediate recall of an interference list 
was mildly impaired while recall on the 
first presentation of the initial list 
was average to above average.  Recall of 
the list after the introduction of the 
interference list is superior.  Delayed 
recall of the list was superior.  Visual 
memory was average assessed with delayed 
recall of a complex figure.
In summary, the examiner indicated that the veteran's overall 
level of impairment reached criteria for None to Minimal 
Neuropsychological Dysfunction.  The examiner stated that the 
veteran's working memory index was at the lower end of the 
average range and that he showed more consistently above 
average and even superior performance on measures of verbal 
learning, verbal memory and visual memory.

On a half-sheet of paper, without date-stamp or signature, 
stapled to the back of a copy of Dr. L's March 1999 
statement, is a typed letter, dated in April 2001, 
purportedly from NA, a senior customer account representative 
at the veteran's then place of employment.  It is noted that 
the veteran seemed to lose his ability to concentrate when 
presented with multiple tasks, and committed multiple errors 
in areas in which he seemed to be able to perform very well 
when the work load was light.  It was noted that the 
veteran's job required the ability to cope with multiple 
subjects in a short amount of time with no errors.  The 
statement concluded that if the veteran was not able to 
overcome this problem it could impact him negatively in his 
position.     

The veteran was seen in the VA Mental Health Clinic in March 
2002.  The diagnostic impression at that time included 
dysthymia, PTSD (post-traumatic stress disorder), and 
obsessive compulsive personality disorder by history.

In an April 2003 decision, the Board granted service 
connection for memory loss as due to an undiagnosed illness.  

By way of the April 30, 2003 rating action, the RO 
implemented the April 2003 Board decision and granted service 
connection for memory loss as due to an undiagnosed illness.  
A 10 percent rating was assigned from July 30, 1998, the date 
of receipt of the veteran's claim.  In the decision, the RO 
pointed to findings in the January 2001 VA neuropsychological 
report including the following: average verbal episodic 
short-term recall; above average visual short-term recall; 
average long-term recall; and some impairment in areas of 
mental control.  It was noted that the diagnostic impression 
was that there was minimal psychological dysfunction.

In a June 2003 statement, the veteran asserted that the April 
20, 2003 RO decision involved CUE.  He asserted that the 
"reasons for the decision" section reflects that the 
decision was not based on all of the evidence of record.  He 
alleged that the examiner performing the1998 VA examination 
stated that the veteran was considerably impaired as a result 
of his memory.  He alleged that the RO failed to consider the 
statement from his wife.  Finally, he asserted that the RO 
did not apply the provisions of 38 C.F.R. § 4.7, affording 
him the higher evaluation if the disability picture more 
nearly approximates the criteria required for that rating.

In a September 2004 statement, the veteran's service 
department representative pointed to findings in the 1998 and 
2001 VA examination reports he thought were favorable to the 
veteran's claim.  He argued that the RO declined to address 
the letter from NA, who worked with the veteran and warned of 
problems the veteran was having, and did not address the 
statement from the veteran's wife.

In a March 2005 statement, the veteran's service department 
representative pointed to findings in the 2001 VA examination 
report which pertain largely to mental and psychiatric 
problems, but not to memory loss.

III.  Analysis

An unappealed rating decision is final based on the evidence 
of record and may not be revised based on such record unless 
it is shown that the decision involved CUE.  38 U.S.C.A. 
§ 7105.  Where CUE is found in a prior RO decision, the prior 
decision will be reversed or revised.  For the purposes of 
authorizing benefits, reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
correct decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which  
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to  
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications 
improperly weighed or evaluated the evidence can never rise 
to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a);  Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); 
Fugo v.  Brown, 6 Vet. App. 40 (1993).  A finding of CUE  
requires that error, otherwise prejudicial, must be 
undebatable.  Akins v. Derwinski, 1 Vet. App. 228, 231  
(1991). 

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

Initially, it is noteworthy that the disability entity at 
issue is memory loss due to an undiagnosed illness (and not 
any other psychiatric, mental, or neurological disorder).  
While the disability due to the veteran's memory loss is 
rated under the general rating formula for mental disorders 
(pertinent parts of which are outlined below), symptoms of 
any co-existing non-service connected mental disorders may 
not be considered in rating the service-connected disability 
entity, i.e., memory loss.

The General Rating Formula for Mental Disorders provides:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication. . . 
. . . . . . . . . . . . . . . . . . . . 
10

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). .  . . 
. . . . 30

Based upon the evidence and law existing at the time of the 
April 30, 2003, rating decision, the Board finds there was no 
CUE in that decision.  The evidence then of record included 
VA examination reports form August 1998 and January 2001 
which detailed results from specific tests of the veteran's 
memory.  On each examination, all tests but one revealed the 
veteran's memory was average to above average or even 
superior.  On 1998 examination, of the 10 results reported, 
only one (that for verbal episodic short-term recall) showed 
mild impairment.  It was noted that the veteran had 
difficulty dealing with competing stimuli, but that his 
memory appeared to be grossly intact.  The conclusion was 
that the overall level of impairment was minimal.  On 2001 
examination, of the 10 test results reported, only one (for 
immediate recall of an interference list) showed mild 
impairment.  The examiner noted the veteran's working memory 
index was at the lower end of the average range, but also 
found that his performance was more consistently above 
average and even superior on measures of verbal learning, 
verbal memory and visual memory.  The conclusion in 2001 was 
that the veteran's overall level of impairment was none or 
minimal.  

The veteran's assertion of CUE is largely a disagreement with 
how the facts were weighed or evaluated.  The veteran and his 
representative point to findings they believe favor an 
increase.  Many of these findings relate to symptoms other 
than memory loss.  The evidence cited above clearly does not 
support a rating in excess of 10 percent for memory loss.  
Regardless, as stated above, disagreement as to how the facts 
were weighed or evaluated is not CUE.  See Damrel,  6 Vet. 
App. 242. 

While the veteran asserts that the RO failed to consider any 
evidence not mentioned in the "reasons for the decision" 
section of the decision, there is no basis in the evidence 
for such assertion.  Notably, statements from the veteran's 
wife, Dr. L, and NA (a co worker), alleged to demonstrate a 
greater degree of memory loss, do not detail with any 
specificity the severity of the veteran's memory loss.  

While it may be still be debated whether or not the competent 
evidence in April 2003 warranted a rating higher than 10 
percent for memory loss, disagreement as to how facts are 
weighed or evaluated is not CUE.  See Damrel, supra.   It is 
not shown that any critical facts were not considered or that 
controlling statutory and regulatory provisions were 
incorrectly applied.  The veteran's assertion of CUE as to 
this matter lacks legal merit and must be denied on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430  (1994). 


ORDER

The appeal to establish CUE in an April 30, 2003, rating 
decision assigning a 10 percent rating for memory loss due to 
an undiagnosed illness is denied. 



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


